WARNER, J.
The error assigned to the judgment of the Court below, is in granting a new ■ trial in the case, on the ground that the verdict is contrary to the evidence and the weight of the evidence. The evidence as exhibited by the record, is conflicting in regard to the main question in controversy between the parties. According to the repeated rulings of this Court, the presiding Judge has no legal power or authority to set aside the verdict of the jury, on the ground that it is contrary to the evidence and the weight of the evidence where the evidence is conflicting, unless the verdict is decidedly and strongly against the weight of the evidence: Flournoy v. Newton, 8th Georgia Reports, 306; Fowler v. Waldrip, 10th Georgia Reports, 351; Finney v. Sanford, decided during the. present term. When the evidence is conflicting, the jury, and not the Court, are the exclusive judges as to the credibility of the witnesses and. of the weight of their testimony, and no rule of law having been violated in submitting the facts to the jury in this case, the verdict, under the evidence contained in the record, is not, in our judgment, so decidedly and strongly against the weight of the evidence as to authorize the Court, under the law, to set the verdict aside and order a new trial.
Let the judgment of the- Court below be reversed.